EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Abigail Troy on 11/02/2021.

The application has been amended as follows: 

Please replace the current set of claims with the following set of claims:

1. A method, comprising:
	receiving, by a first device, an electronic programming guide (EPG) including a plurality of channel identifiers for a plurality of Quadrature Amplitude Modulation (QAM) channels and a plurality of Internet Protocol (IP) channels;
	receiving, by the first device, a first tuning request including a first channel identifier, of the plurality of channel identifiers, from the EPG;
	receiving, by the first device and from a second device, a first source Universal Resource Locator (URL),
wherein the first source URL includes data indicating that the first source URL corresponds to an IP channel, of the plurality of IP channels, wherein the data indicating that the first source URL corresponds to the IP channel includes a first Boolean flag having a first value;
	tuning, by the first device and based on the data indicating that the first source URL corresponds to the IP channel, to the IP channel using the first source URL via an IP communication session;
	receiving, by the first device and via the IP communication session, first content segments associated with the IP channel; 
	receiving, by the first device, a second tuning request including a second channel identifier, of the plurality of channel identifiers, from the EPG;

wherein the second source URL includes data indicating that the second source URL corresponds to a QAM channel, of the plurality of QAM channels, wherein the data indicating that the second source URL corresponds to the QAM channel includes a second Boolean flag having a second value;
	tuning, by the first device and based on the data indicating that the second source URL corresponds to the QAM channel, to the QAM channel using the second source URL via a QAM communication session;
	receiving, by the first device and via the QAM communication session, second content segments associated with the QAM channel,
wherein at least a portion of the second content segments are received concurrently with at least a portion of the first content segments; and
	providing, by the first device and to a third device, the first content segments and the second content segments for display.


2. The method of claim 1, wherein the IP communication session includes a Media Source Extensions (MSE) session.


3. The method of claim 1, further comprising:
		providing, based on information regarding the first content segments, a license request to a fourth device via another IP communication session; and
	receiving, from the fourth device, a license and a key to access the first content segments.


4. The method of claim 3, wherein the other IP communication session includes an Encrypted Media Extensions (EME) session.


5.	(Cancelled)

6.	(Cancelled) 

7.	(Cancelled) 


8. A media client device, comprising:
	one or more memories; and
	one or more processors, communicatively coupled to the one or more memories, configured to: 
	receive an electronic programming guide (EPG) including a plurality of channel identifiers for a plurality of Quadrature Amplitude Modulation (QAM) channels and a plurality of Internet Protocol (IP) channels;

	provide, to a second device, a first request for a first source Universal Resource Locator (URL), 
	wherein the first request includes the first channel identifier;
	receive, from the second device, the first source URL, 
	wherein the first source URL includes data indicating that the first source URL corresponds to an IP channel, of the plurality of IP channels, 
	wherein the data indicating that the first source URL corresponds to the IP channel includes a first Boolean flag having a first value;
	provide, based on the data indicating that the first source URL corresponds to the IP channel, the first source URL to a third device to establish an IP communication session;
	receive a second tuning request including a second channel identifier, of the plurality of channel identifiers, from the EPG;
	provide, to the second device, a second request for a second source URL,
	wherein the second request includes the second channel identifier;
	receive, from the second device, the second source URL,
	wherein the second source URL includes data indicating that the second source URL corresponds to a QAM channel, of the plurality of QAM channels, 
	wherein the data indicating that the second source URL corresponds to the QAM channel includes a second Boolean flag having a second value;
	provide, based on the data indicating that the second source URL corresponds to the QAM channel, the second source URL to the third device to establish a QAM communication session; and
	receive, from the third device, first content segments relating to the IP channel and second content segments relating to the QAM channel,
	wherein at least a portion of the second content segments are received concurrently with at least a portion of the first content segments.


9. The media client device of claim 8, further comprising at least one QAM tuner.


10. The media client device of claim 8, wherein the IP communication session includes a Media Source Extensions (MSE) session.


11. The media client device of claim 8, wherein the one or more processors are further configured to:
	provide, based on information regarding the first content segments, a license request to a fourth device via another IP communication session; and
	receive, from the fourth device, a license and a key to access the first content segments.




13.	(Cancelled) 


14. A non-transitory computer-readable medium storing instructions, the instructions comprising:
	one or more instructions that, when executed by one or more processors, cause the one or more processors to:
	receive an electronic programming guide (EPG) including a plurality of channel identifiers for a plurality of channels,
	wherein the plurality of channels includes one or more Quadrature Amplitude Modulation (QAM) channels and one or more Internet Protocol (IP) channels;
	receive a first tuning request including a first channel identifier, of the plurality of channel identifiers, from the EPG,
	wherein the first channel identifier is associated with an IP channel, of the one or more IP channels;
	provide a request for a source Universal Resource Locator (URL),
	wherein the request includes the first channel identifier;
	receive the source URL,
	wherein the source URL includes data indicating that the source URL corresponds to the IP channel, 
	wherein the data indicating that the source URL corresponds to the IP channel includes a Boolean flag having a value of two possible values;
	provide, based on the data indicating that the source URL corresponds to the IP channel, the source URL via an IP communication session;
	receive, via the IP communication session, first content segments relating to the IP channel;
	establish a QAM communication session based on a second tuning request including a second channel identifier, of the plurality of channel identifiers, from the EPG,
	wherein the second channel identifier is associated with a QAM channel, of the one or more QAM channels; and
	receive, via the QAM communication session, second content segments relating to the QAM channel,
	wherein at least a portion of the second content segments are received concurrently with at least a portion of the first content segments.


15. The non-transitory computer-readable medium of claim 14, wherein the IP communication session includes a Media Source Extensions (MSE) session.


	provide, based on information regarding the first content segments, a license request via another IP communication session; and
	receive a license and a key to access the first content segments.


17. The non-transitory computer-readable medium of claim 16, wherein the other IP communication session includes an Encrypted Media Extensions (EME) session.


18. The non-transitory computer-readable medium of claim 14, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
	when providing the request for the source URL, provide the request for the source URL via middleware;
	when receiving the source URL, receive the source URL via the middleware; and
	when providing the source URL, provide the source URL via a browser application.


19. The non-transitory computer-readable medium of claim 14, wherein the one or more instructions, that cause the one or more processors to provide the source URL, cause the one or more processors to:
	provide the source URL via a browser application,
wherein the browser application runs a Motion Picture Experts Group – Dynamic Adaptive Streaming of Hypertext Transfer Protocol (MPEG-DASH) client.


20. The non-transitory computer-readable medium of claim 19, wherein the MPEG-DASH client includes a dashjs player and/or a Shaka player.


21.	(Cancelled) 

22.	(Cancelled) 


23. The method of claim 1, wherein the method, prior to receiving the first source URL, further comprises:
providing, to the second device, a first request for the first source URL, 
wherein the first request includes the first channel identifier; and
	wherein the method, prior to receiving the second source URL, further comprises:
providing, to the second device, a second request for the second source URL,



24. The method of claim 23, wherein the first request and the second request include a device indicator for the first device.


25.	(Cancelled)


26. The media client device of claim 8, wherein the one or more processors, when providing the request for the first source URL, are configured to:
provide the request for the first source URL via middleware; 
	wherein the one or more processors, when receiving the first source URL, are configured to:
receive the source URL via the middleware; and
	wherein the one or more processors, when providing the first source URL, are configured to:
provide the source URL via a browser application.


27. The media client device of claim 26, wherein the browser application runs a Motion Picture Experts Group – Dynamic Adaptive Streaming of Hypertext Transfer Protocol (MPEG-DASH) client.


Allowable Subject Matter

Claims 1-4, 8-12, 14-20, 23-24 and 26-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The arts of record either alone or in combination fails to particularly disclose or suggest the combination and arrangement of claimed elements recited in the claim 1, claim 8 and claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Levy et al (US 2016/0198214) teaches “Group Live-View Interactive Program Guide”.
Yao (US 8739196) teaches “Apparatus, Systems and Methods For Pre-tuning a second Tuner in Anticipation of a Channel Surfing Activity”.
Reed et al (US 10743051) teaches “Tuning Efficiency and Delivery of Content”.
Kashyap et al (US 2015/0082351) teaches “Method and System for Collecting and Validating Channel Lineup and Modulation Data with Improved Accessibility to Multiple Type Channels with Automatic Correction”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIGI L DUBASKY/Primary Examiner, Art Unit 2421